Exhibit 32 Certification pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned each hereby certifies that, to his knowledge, (i) the Form 10-Q filed by Uwharrie Capital Corp (the “Issuer”) for the quarter ended June 30, 2017, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) the information contained in that report fairly presents, in all material respects, the financial condition and results of operations of the Issuer on the dates and for the periods presented therein. Date: August 8, 2017 /s/ Roger L. Dick Roger L. Dick President and Chief Executive Officer Date: August 8, 2017 /s/ R. David Beaver, III R. David Beaver, III Principal Financial Officer
